                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

ELAYNE WHITEHEAD,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-470-FtM-99MRM

OCWEN LOAN SERVICING, LLC,

               Defendant.
                                              /

                                    OPINION AND ORDER1

       Before the Court is Defendant’s Motion to Dismiss (Doc. 13) filed on August 29,

2018. Plaintiff filed a Response in Opposition (Doc. 20) on September 26, 2018. For the

reasons below, the Motion is denied.

                                        BACKGROUND

       After falling behind on her home mortgage, Plaintiff Elayne Whitehead alleges that

Ocwen Loan Servicing, LLC violated the Telephone Consumer Protection Act (TCPA)

and the Florida Consumer Collection Practices Act (FCCPA) by placing numerous calls

to her cellphone using an automatic telephone dialing system (ATDS) or prerecorded

voice message without her consent in an attempt to collect the debt. The calls began in

June 2014 and continued to the filing of the Complaint. (Doc. 1, ¶ 23). In January 2018,




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
Plaintiff answered a call from Defendant, met with an extended pause, held the line, and

was eventually connected to a live representative. (Id., ¶ 24). Plaintiff then demanded

that Defendant stop calling her. (Id.) During this call, “Plaintiff unequivocally revoked any

express consent Defendant may have had for placement of telephone calls [sic] Plaintiff’s

aforementioned cellular telephone number by the use of an automatic telephone dialing

system or a prerecorded or artificial voice.” (Id., ¶ 25). Despite Plaintiff’s revocation,

Defendant continued to place automated calls to her. (Id., ¶ 27).

       Plaintiff states that “she knew it was an autodialer because of the vast number of

calls she received and because she heard a pause when she answered her phone before

a voice came on the line from Defendant.” (Doc. 1, ¶ 20). This conduct, Plaintiff asserts,

violates the TCPA’s prohibition on placing non-emergency telephone calls using an ATDS

or a prerecorded or artificial voice without having the express consent of the party called,

and constitutes harassing behavior in violation of Section 559.72(7) of the FCCPA. (Id.,

¶¶ 49, 53.)

       Pending before the Court is Defendant’s Motion to Dismiss challenging whether

Plaintiff has adequately alleged that Ocwen called her using an ATDS 2 as required by the

TCPA based in large part on the D.C. Circuit’s recent ruling in ACA Int’l v. FCC, 885 F.3d

687 (D.C. Cir. 2018), which invalidated portions of the FCC’s 2015 definition of an ATDS.3

In July 2015, the FCC issued a Declaratory Ruling and Order addressing “whether dialing

equipment is an autodialer under the TCPA when it does not have the ‘current capacity’


2
  The TCPA defines an ATDS as “equipment which has the capacity . . . (A) to store or produce
telephone numbers to be called, using a random or sequential number generator; and (B) to dial
such numbers.” 47 U.S.C. § 227(a)(1).

3
  The TCPA vests the FCC with responsibility to promulgate regulations implementing the Act’s
requirements, has said about the issue. See 47 U.S.C. § 227(b)(2).




                                              2
or ‘present ability’ to generate or store random or sequential numbers or to dial

sequentially or randomly at the time the call is made.”            In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991 (2015 FCC Order), 30 FCC Rcd. 7961,

7972. The 2015 FCC Order construed a device’s “capacity” to encompass its “potential

functionalities” with modifications such as software changes. Id. at 7974, ¶ 16 (holding

that “the capacity of an autodialer is not limited to its current configuration but also

includes its potential functionalities”).    The 2015 FCC Order stated: “We affirm our

previous statements that dialing equipment generally has the capacity to store or produce,

and dial random or sequential numbers (and thus meets the TCPA’s definition of

‘autodialer’) . . ., including when the caller is calling a set list of customers. We also

reiterate that predictive dialers4 . . . satisfy the TCPA’s definition of ‘autodialer’ for the

same reason.” Id. at 7971-72. This Order followed a series of rulings, from 2003 to 2015,

wherein the FCC had determined that predictive dialers and other new technologies

qualified as an ATDS, even if they did not generally generate or store random or

sequential numbers. The FCC’s 2003 Order expanded its interpretation of an ATDS,

subjecting debt collection calls to the TCPA’s autodialer restrictions.

       Following the 2015 FCC Order, Hobbs Act5 petitions challenging the ruling under

the Administrative Procedures Act were filed in the D.C. Circuit and Seventh Circuit, which



4
  The FCC characterized predictive dialers as “an automated dialing system that uses a complex
set of algorithms to automatically dial consumers’ telephone numbers in a manner that ‘predicts’
the time when a consumer will answer the phone and a telemarketer will be available to take the
call.” In re Rules & Regs Implementing the TCPA, 18 FCC Rcd. 14014 (2003).

5
 “The Hobbs Act provides the federal courts of appeals with ‘exclusive jurisdiction to enjoin, set
aside, suspend (in whole or in part), or to determine the validity of FCC orders.” Murphy v. DCI
Biologicals Orlando, LLC, 797 F.3d 1302, 1306-07 (11th Cir. 2015) (quoting 28 U.S.C. § 2342(1)).




                                                3
were consolidated and assigned to the D.C. Circuit Court of Appeals. On March 16, 2018,

the DC. Circuit issued its decision, finding that the FCC’s interpretation of “capacity” was

impermissibly overbroad and expansive because under the FCC’s ruling, all smartphones

that have the capacity to gain ATDS functionality by downloading an app qualify as

autodialers. ACA Int’l v. FCC, 885 F.3d 687, 701 (D.C. Cir. 2018). As an example of the

FCC’s lack of clarity, the D.C. Circuit noted that the 2015 FCC Order sometimes indicated

“that a device must be able to generate and dial random or sequential numbers to meet

TCPA’s definition of an autodialer” while also stating that it can qualify even if it lacks that

capacity. Id. at 702-03. The court recognized that “[i]t might be permissible for the

Commission to adopt either interpretation. But the Commission cannot, consistent with

reasoned decision making, espouse both competing interpretations in the same order.”

Id. at 703. The court found this distinction significant because, as described by petitions

and amici, there are various types of calling equipment they wish to use to call set lists of

numbers without any generation of random or sequential numbers; and at least some

predictive dialers have no capacity to generate random or sequential numbers. Id. The

D.C. Circuit did not definitely hold, however, what devices qualify as an ATDS.6



6
 In response to the ACA Int’l decision, the ACA joined numerous other organizations in filing a
Petition for Declaratory Ruling with the FCC, requesting the agency:

    1. Confirm that to be an ATDS, equipment must use a random or sequential number
       generator to store or produce numbers and dial those numbers without human
       intervention.

    2. Find that only calls made using actual ATDS capabilities are subject to the TCPA’s
       restrictions.

In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, CG Docket 02-278. In response, the FCC issued a Public Notice on May 14, 2018, seeking
comments on what constitutes an ATDS. It remains unknown what impact, if any, a ruling by the
FCC on these issues could have on this case.




                                               4
       Ocwen argues that ACA Int’l not only vacated the 2015 FCC Order, but also the

FCC’s 2003 and 2008 Orders. In its opinion, the D.C. Circuit mentioned that the Petition

properly challenged the FCC’s 2015 Order as well as the FCC’s related declaratory

rulings in 2003 and 2008. Id. Thus, Defendant argues that it follows that the FCC’s 1992

Order which found that the TCPA’s restrictions did not apply to debt collection calls

applies here and the TCPA count should be dismissed. See In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 7 FCC Rcd. 8752, 8773

(1992) (finding that the TCPA did not apply to debt collection calls “because such calls

are not autodialer calls (i.e., dialed using a random or sequential number generator).”

       Defendant also argues that because the TCPA claim fails, the Court should decline

to exercise supplemental jurisdiction over the FCCPA claim. Should the TCPA claim

survive, Defendant argues that the FCCPA claim should be dismissed because Plaintiff

fails to plead any facts to show that Ocwen’s conduct was harassing and any conduct

beyond two years is barred by the statute of limitations.

                                         STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), “a [c]omplaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. at 678. The issue in resolving such a motion is not whether

the non-movant will ultimately prevail, but whether the non-movant is entitled to offer

evidence to support his claims. See id. at 678-79.




                                               5
      “Determining whether a complaint states a plausible claim for relief [is] . . . a

context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id. at 679 (citations omitted). Although legal conclusions can

provide the framework for a complaint, factual allegations must support all claims. See

id. Based on these allegations, the court will determine whether the plaintiff's pleadings

plausibly give rise to an entitlement to relief. See id. at 678-79. Legal conclusions

couched as factual allegations are not sufficient, nor are unwarranted inferences,

unreasonable conclusions, or arguments. See Twombly, 550 U.S. at 555.

      Rule 8 of the Federal Rules of Civil Procedure provides parallel pleading

requirements that also must be satisfied. Under this rule, “a pleading must contain a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does not require 'detailed

factual allegations,' but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me-accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

Labels, conclusions, and formulaic recitations of the elements of a cause of action are not

sufficient. See id. at 678-79. Mere naked assertions are also inadequate. See id.

                                      DISCUSSION

      A. ACA International’s Application to the Motion to Dismiss

      Not surprisingly, since the D.C. Circuit’s opinion in ACA Int’l, courts have reached

differing conclusions as to the decision’s impact on FCC Orders issued prior to 2015, and

each of the parties have cited cases in support of their positions. Compare Doc. 13, pp.

8-9 (citing at least seven cases generally finding that ACA Int’l voided the FCC’s

interpretation of an ATDS originally adopted in the 2003 Order and reaffirmed in




                                            6
subsequent orders) with Doc. 20, Exhibits A-N (citing at least thirteen cases generally

finding that predictive dialers remain an ATDS pursuant to the FCC’s 2003 and 2008

Orders). So far, the Eleventh Circuit has not weighed in on the application of ACA Int’l.

         While it is easy to get caught up in the minutia, what Defendant asks the Court to

do at the Motion to Dismiss stage - which tests the sufficiency of the pleadings - is to

determine whether ACA Int’l vacated all of the FCC’s interpretations with respect to what

constitutes an ATDS after 1992 and that the 1992 Order governs. However, such a

determination is not required at this stage because Plaintiff’s allegations plausibly allege

a violation of the TCPA based on its statutory definition, which was not challenged in ACA

Int’l.

         Since the statutory definition of an ATDS (as opposed to the FCC’s interpretation

of an ATDS) was not questioned in ACA Int’l, the FCC’s guidance does not alter the

statutory definition of an ATDS. Under the ATDS, telephone dialing equipment that “has

the capacity . . . to store or produce telephone numbers to be called, using a random or

sequential number generator” qualifies as an ATDS. For purposes of the Motion to

Dismiss, the Court can determine whether Plaintiff has plausibly alleged Ocwen contacted

them using telephone dialing equipment that falls within the TCPA’s statutory definition of

an ATDS by applying the statute and Eleventh Circuit precedent in this regard. So, the

Court must address the instant Motion by turning to the statutory definition of an ATDS

found in Section 227(a)(1), set forth below.

         B. Count I: Telephone Consumer Protection Act

         The TCPA is a consumer protection statute that imposes restrictions on the use of

automatic telephone dialing systems and artificial or prerecorded voice messages when




                                               7
contacting telephone subscribers with commercial messages. See 47 U.S.C. § 227.

Here, Plaintiff raises a claim under § 227(b)(1)(A)(iii) of the statute (Doc. 1, ¶ 7), which

makes it unlawful for any person:

         to make any call (other than a call made for emergency purposes or made
         with the prior express consent of the called party) using any automatic
         telephone dialing system or an artificial or prerecorded voice...to any
         telephone number assigned to a paging service, cellular telephone service
         ...or any service for which the called party is charged for the call....

The TCPA is essentially a strict liability statute that does not require any intent except

when awarding treble damages. See Alea London Ltd. v. Am. Home Servs., Inc., 638

F.3d 768, 776 (11th Cir. 2011).

         The Court finds that Plaintiff has sufficiently pled a claim under the TCPA. Plaintiff

alleges that Ocwen called her using an autodialer, and that Plaintiff knows this “because

of the vast number of calls she received and because she heard a pause when she

answered her phone before a voice came on the line from Defendant.” (Doc. 1, ¶ 19).

Plaintiff alleges that Defendant called her using an ATDS which has the capacity to store

or produce telephone numbers to be called using a random or sequential number

generator (including but not limited to predictive dialer) or an artificial or prerecorded

voice.    This is sufficient at this stage.    There is no way for Plaintiff to know the

technological capabilities of the device(s) used to place the calls at issue in this case short

of Plaintiff learning that information in discovery. Whitehead’s allegations – hearing a

pause when she answered before hearing a voice plus her allegations that Ocwen used

an ATDS – satisfy her burden at this stage in the proceedings. See France v. Ditech

Financial, LLC, 8:17-cv-3038-T-24MAP, 2018 WL 1695405, *7-8 (M.D. Fla. Apr. 6, 2018).

Notably, the vast majority of the twenty cases cited by the parties in their briefs were




                                               8
decided at the summary judgment stage, meaning that the courts in those cases had the

benefit of evidence demonstrating what type of device(s) were used to call plaintiff and

then applying the proper legal standard under the TCPA. Here, the Court does not yet

have that benefit. Discovery of the nature of Ocwen’s calling system and Ocwen’s

contacts with Plaintiff is required before any definitive legal standard under the TCPA can

be applied to Ocwen’s conduct alleged in this case.

       Furthermore, in addition to claiming that Ocwen used an ATDS, Plaintiff also

alleges that Ocwen used an artificial or prerecorded voice while calling her. As has

previously been explained:

       From the plain text of [47 U.S.C. § 227(b)(1)(A)], each of these violations is
       independently actionable; a plaintiff may recover damages for calls made
       “using any automatic telephone dialing system or an artificial or prerecorded
       voice.” Therefore, Plaintiff’s claim regarding the use of an artificial or
       prerecorded voice is appropriately before the court, regardless of the FCC’s
       decision with respect to the definition of an ATDS.

Ayers v. Verizon Commc’ns, Inc., No. 8:14-CV-626-T-30MAP, 2014 WL 2574543, at *1

(M.D. Fla. June 9, 2014) (internal citation omitted) (emphasis in original). So even if

Plaintiff had failed to state a claim regarding Ocwen’s use of an ATDS, her TCPA claim

would proceed based on her allegation that Ocwen used an artificial or prerecorded voice.

       C. Count II: Florida Consumer Collection Practices Act

       The Court now turns to Count II, in which Plaintiff claims Ocwen violated section

559.72(7) of the FCCPA. Ocwen moves to dismiss these claims because Plaintiff fails to

plead any facts to show that Ocwen’s conduct was injurious or harassing and as barred

by the applicable statute of limitations. The Court will address each argument in turn.7



7
 Because the TCPA claim survives, the Court need not address Defendant’s argument that the
Court should decline supplemental jurisdiction over the FCCPA claim.




                                             9
       1. Harassment Allegations

       Plaintiff argues that Ocwen violated the FCCPA - specifically, § 559.72(7) - in two

ways: first, by communicating with her with such frequency as can reasonably be

expected to harass Whitehead, and, second, by engaging in other conduct which can

reasonably be expected to abuse or harass Whitehead. (Doc. 1, ¶¶ 53–53). To support

these claims, Whitehead alleges she suffered: (1) occupation of her cell phone and phone

line; (2) unnecessary expenditure of her time by answering the phone or dealing with

notifications for missed calls, impairing the usefulness of her cell phone; (3) nuisance and

annoyance; (4) expenditure of her cell phone battery; (5) occupation of space in his cell

phone for voicemails; and (6) trespass to her chattel, specifically her cell phone and phone

line. (Id., ¶¶ 40-46). Additionally, Plaintiff alleges she received an “exorbitant number” of

calls over the last four years. (Id., ¶ 19).

       The FCCPA prohibits debt collectors from “willfully communicat[ing] with the debtor

or any member of her or his family with such frequency as can reasonably be expected

to harass the debtor ... or willfully engage in other conduct which can reasonably be

expected to abuse or harass the debtor.” Fla. Stat. § 559.72(7). When applying and

construing the FCCPA, “due consideration and great weight” should be “given to the

interpretations of the Federal Trade Commission and the federal courts relating to the

Federal Fair Debt Collection Practices Act (FDCPA).” Fla. Stat. § 559.77(5); see also

Oppenheim v. I.C. Sys., Inc., 627 F.3d 833, 839 (11th Cir. 2010) (“Furthermore, the

FCCPA specifies that, in construing its provisions, ‘due consideration and great weight

shall be given to the interpretations of the Federal Trade Commission and the federal

courts relating to the federal Fair Debt Collection Practices Act.’ Fla. Stat. § 559.77(5).”).




                                               10
The FDCPA prohibits debt collectors from engaging “in any conduct the natural

consequence of which is to harass oppress, or abuse any person in connection with the

collection of a debt.” 15 U.S.C. § 1692d. This includes “[c]ausing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.” Id. § 1692(5).

      Here, the Court finds at the Motion to Dismiss stage that Plaintiff has plausibly

alleged that Defendant called her with such frequency to constitute harassment under the

FCCPA. Plaintiff alleges that Defendant made an “exorbitant” amount of phone calls to

her after she instructed them to stop on numerous occasions. Of course, call logs and

other evidence of the conversations between Plaintiff and Defendant’s representatives

may be produced during the course of discovery which could show that Defendant did not

engage in oppressive or harassing conduct. But these issues will be examined at the

summary judgment stage. See Lardner v. Diversified Consultants Inc., 17 F. Supp. 3d

1215, 1225-26 (S.D. Fla. 2014) (colleting cases).

      2. Statute of Limitations

      Under the FCCPA, a debtor must commence a civil action within two years after

the date of the alleged violation. Fla. Stat. § 559.77(4). Plaintiff commenced this suit on

July 5, 2018, alleging that Ocwen made harassing calls to her about a mortgage debt

from June 2014 to the time of filing. (Doc. 1, ¶¶ 17, 27). Because those calls straddle

the two-year statute of limitations line, Ocwen argues the limitations period bars any

conduct predating July 5, 2016. Plaintiff did not respond to Ocwen’s statute of limitations

argument in her Response. The Court agrees that it does not appear at this time that

Plaintiff can seek damages for any FCCPA violations prior to July 5, 2016 unless the




                                            11
Court is presented with authority to show that violations prior to July 5, 2016 could be

recoverable under the FCCPA based on the specific circumstances of this case.

However, the Court will not dismiss the FCCPA count based on the statute of limitations

at this time as there is conduct that falls outside the limitations period.

       Accordingly, it is now

       ORDERED:

       Defendant’s Motion to Dismiss (Doc. 13) is DENIED. Defendant shall file an

Answer to the Complaint within FOURTEEN (14) DAYS of this Opinion and Order.

       DONE and ORDERED in Fort Myers, Florida this 24th day of October, 2018.




Copies: All Parties of Record




                                              12
